                                                                       FILED
                                                                U.S. DISTRICT CQiJR'!
                IN THE UNITED STATES DISTRICT COURT FOR TH^S.'JQI            PR/.
                          SOUTHERN DISTRICT OF GEORGIA
                                    DUBLIN DIVISION            20I9NOV26 AH 9=31
MARCUS LOUIS COOK,
                                                               CLERK
                                                                   SO. OiSi.C. JR.
        Plaintiff,

             V.                                           CV 319-056


WARDEN ANTOINE CALDWELL;
SERGEANT WILLIAMS; OFFICER
BURTON; UNIT MANAGER CARR;
PSYCHIATRIST HUNSUCKER; JOHN
DOE, Chief Counselor; and JOHN
DOE, Mail Room Staff,

        Defendants.




                                       ORDER



        After a careful, de novo review of the file, the Court concurs

with the Magistrate Judge's Report and Recommendation {doc. no. 18),

to which objections (doc. no. 21) have been filed.

        Moreover, the Court has also examined the filings with respect

to the pro se prisoner mailbox rule and cannot articulate a rationale

for applying it.          See Williams v. McNeil, 557 F.3d 1287, 1290 n.2

(11th    Cir.     2009)   ("Under    the   ^prison   mailbox   rule,'   a   pro     se

prisoner's court filing is deemed filed on the date it is delivered

to prison authorities for mailing.") (citing Houston v. Lack, 487

U.S. 266, 275-76 (1988)).            The prison mailbox rule is intended to

place pro se prisoners on "equal footing with other litigants who are

not impeded by the practical difficulties encountered by incarcerated

[plaintiffs] in meeting filing requirements."             Garvey v. Vaughn, 993

F.2d 776, 780 (11th Cir. 1993) (discussing Houston, 487 U.S. at 271-
72).    These difficulties include the inability to rectify delays in

the mail or monitor its progress.    See id. at 782.   This rule applies

even when the Court never receives the filing.     See Gracey v. United

States^ 131 F. App'x 180, 181 (11th Cir. 2005).

        Plaintiff Marcus Cook states in his objection that he placed his

amended complaint in the mail prior to the Court's deadline.   However,

he explains that he sent the amended complaint and a motion for

reconsideration to his mother - who in turn was to send the filings

to this Court - in an apparent effort to avoid alleged tampering with

his mail by prison officials.       Accordingly, the policy behind the

prison mailbox rule does not apply to Plaintiff, who decided to send

his filings to his mother rather than directly to the Court, thereby

introducing more potential for delay.     In other words, regardless of

whether Plaintiff would have been entitled to the rule's protection,

he sacrificed that protection by sending his filings to a third party.

        Accordingly, the Court ADOPTS the Report and Recommendation of

the Magistrate Judge as its opinion, DISMISSES Plaintiff s complaint

without prejudice, and CLOSES this case.            ^     ^
        ORDER ENTERED at Augusta, Georgia, this _____ day of November,

2019.




                                        UNITED STATES DISTRICT JU
